MARVIN, J.
The Kingsley Paper Co. sued H. H. Wylie before a justice of the peace, upon two promissory notes. One of said notes reads as follows:
$50.00 November 26, 1898.
“Two months after date I promise to pay to the German-American Ptg. Co. or order fifty dollars, value received, at their office.
“H. H. Wylie,

for the Critic Pub. and Prtg. Co.

“No. — . Due Jan. 26.”
The other note reads as follows:
“$50.00. November 18, 1898.
‘ ‘ Sixty days after date I, we or either of us promise to pay to the order of the German-American Prtg. Co. fifty dollars at their office. Value received.
“H. H, Wylie,

for the Critic Pub. & Prtg. Co.

“No.-. Due Jan. 17.”
The only defense made to these notes was that upon their face they show that Wylie was not the maker of the notes and could not be held personally liable thereon; that each of the notes was a note of the Critic Publishing & Printing Co. • The court held otherwise, and judgment was given the plaintiff. This judgment was affirmed by the court of common pleas. It is sought here to reverse the judgment. We hold that the judgment was right, and must be affirmed.
The cases holding that commercial paper signed by one as agent, and as agent of particular persons, is the personal obligation of him who signed the paper are decidedly in point.
It is urged that it can not be claimed that the words following the signature of Wylie on these notes are simply a description of the person; but we think that the notes in this case are clearly written promises on the part of Wylie for the payment of the money. It is true he says that he promises to pay for this publishing and printing company, but it is clearly he who promises to paj»-. Suppose these notes read “I, H. H. Wylie, promise to pay for the Critic Publishing & Ptg. Com.” Could there be any doubt that it would be the promise of Wylie, which he is *528bound to make good? We think not. And we think the language used in the notes sued upon is equally clear that Wylie-promised to pay for the company.
Caldwell and Hale, JJ., concur.